879 So.2d 646 (2004)
Ivan L. HANSELL, Appellant,
v.
STATE of Florida, Appellee.
No. 1D03-1650.
District Court of Appeal of Florida, First District.
June 24, 2004.
Nancy A. Daniels, Public Defender; Richard M. Summa, Assistant Public Defender, Tallahassee, for appellant.
Charlie Crist, Attorney General; Sherri T. Rollison, Assistant Attorney General, Tallahassee, for appellee.
WOLF, C.J.
Ivan Hansell appeals his sentence and the summary denial of his 3.800 motion to correct his sentence. Although the State concedes error and the trial court attempted *647 to correct the error, it did so more than 60 days after appellant filed his 3.800 motion. Therefore, we must find the November 7, 2003, sentencing order a nullity. See Fla. R.Crim. P. 3.800(b)(2)(B); Robinson v. State, 850 So.2d 658, 660 (Fla. 1st DCA 2003) (holding that the trial court did not have jurisdiction to enter an order on a rule 3.800 motion because no order was entered within 60 days from the filing of the motion, rendering the untimely order a nullity). Additionally, the trial court lacked jurisdiction to impose or alter Hansell's sentence on November 7, 2003, when there was a pending appeal from the sentence. See State v. Williams, 780 So.2d 1031 (Fla. 1st DCA 2001). We therefore vacate the sentence and remand for resentencing.
BROWNING and HAWKES, JJ., concur.